FILED

UNITED STATES DISTRICT COURT

FoR THE I)Isrnlc'r oF coLui\/islz\ MAY 2 3 mi
Robert Wayne Robinson, )  Efldli)rl:pni`l=)ia
Plaintiff, l
v. j Civil Action No. /%" 
Honorable Judge Paul A. King et al., j
Defendants. j

MEMORANDUM OPINION

Plaintiff, proceeding pro se, has filed an action styled "Complaint for Notice of
Intentional Error by Inferior Court and Change of Venue to D.C. Superior Court," along with an
application to proceed informal pauperis The Court will grant the application and dismiss the
case for lack of subject matter jurisdiction See Fed. R. Civ. P. 12(h)(3) (requiring dismissal of
an action "at any time" the Court determines that it lacks subject matter jurisdiction).

Plaintiff is a Colorado state prisoner who seeks review by this Court of rulings issued by
the United States District Court for the District of Colorado and the United States Court of
Appeals for the Tenth Circuit. See Compl. at l. This Court is not a reviewing court and, thus,
lacks subject rnatterjurisdiction to review the decisions of another district court or a higher
federal court. See 28 U.S.C. §§ 1331, 1332 (general jurisdictional provisions); Flemfng v. Um'red
Stares, 847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied 513 U.S. 1150 (1995) (citing Dz'strfct
Q]"Columbz`a Court ofAppeals v. Feldman, 460 U.S. 462, 482 (1983); Rooker v. Ffdelity Tr‘ust
Co., 263 U.S. 413, 415, 416 (1923)); see also Panko v. Rodak, 606 F.Zd 168, 171 n.6 (?th Cir_

1979), cert denied, 444 U.S. 1081 (198()) ("It seems axiomatic that a lower court may not order

the judges or officers of a higher court to take an action."). Hence, this case will be dismissed

with prejudice A separate Order accompanies this Memorandum Opinion.

Date: May %,`2014 

uniied’stéie§ Distri¢t Judge